HAND DELIVERED February 8, 2010

Dear Anand,

Given your leadership and commitment to driving ACS’ performance, you were
offered and have been performing the role of ACS’ Chief Operating Officer
(COO) since November 2, 2009. The board is confident in your ability to continue
to transform the full gamut of operations at ACS and to help position the
company to compete most capably in the future. This letter should serve to
memorialize your acceptance of your new role as COO and to adjust your
compensation in line with your expanded responsibilities.

In recognition to the increased breath in scope and responsibility of your new
position as COO, effective February 15, 2010, your compensation will include
$350,000 base pay, a target of $350,000 in annual cash incentive, participation
in the Lead Team Equity program with a target of $275,000 annual RS and a target
of $275,000 annual LTIP grants. The actual awards will be based on program
design and drivers established by the Compensation Committee and the results you
deliver against those drivers. Actual payment will be prorated for time in the
position. All awards are contingent upon approval by the board of directors. 
You will continue to be eligible to receive perquisites available under the ACS
Compensation Policy.

In recognition of your efforts and as a reward for accepting this expanded role,
you will be awarded a special incentive in the amount of $18,750. This incentive
award is subject to the approval of the Compensation & Personnel Committee
(CPC) of the Board. Payment will be issued no later than thirty (30) days
following CPC approval.

You agree to continue to abide by all of our compensation policies, including
our minimum executive equity holding policy applicable to executive officers set
forth in the ACS Compensation Policy. Based on your position, the current policy
requires you to accumulate and hold a number of shares of common stock having
value of at least 1.5 times your Base Pay within five years of the date you
started work at ACS.

Please demonstrate your acceptance of this exciting offer by signing below and
returning by Wednesday February 10, 2010. Congratulations for a well earned
promotion.

Very truly yours,

Liane Pelletier
President, CEO, Chairman

AGREED TO AND ACCEPTED:

     
Anand Vadapalli

